Case 2:19-cv-00090-JRG Document 123 Filed 11/06/19 Page 1 of 2 PageID #: 6287



                                  IN THE UNITED STATES COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                         MARSHALL DIVISION


PERSONALIZED MEDIA                             §
COMMUNICATIONS, LLC                            §
                                               §         CAUSE NO. 2:19-cv-90[JRG]
VS.                                            §
                                               §         LEAD CONSOLIDATED CASE
GOOGLE LLC                                     §
                                               §
AKAMAI TECHNOLOGIES, INC.                      §         2:19-cv-89[JRG]
                                               §
NETFLIX, INC.                                  §         2:19-cv-91[JRG]

      DEFENDANT AKAMAI TECHNOLOGIES, INC.’S NOTICE OF COMPLIANCE
        REGARDING PR 4-1 PROPOSED TERMS AND CLAIM ELEMENTS FOR
                             CONSTRUCTION

         Pursuant to the Court’s July 22, 2019 First Amended Docket Control Order [Dkt. 79],

Defendant Akamai Technologies, Inc. hereby notifies the Court that Plaintiff’s counsel of record

was served with Defendants’ P.R. 4-1 Proposed Terms and Claim Elements for Construction via

electronic mail on November 5, 2019.


         Dated November 6, 2019                    Respectfully submitted by:


                                                   /s/ Patrick C. Clutter
                                                   Michael E. Jones
                                                   SBN: 10929400
                                                   mikejones@potterminton.com
                                                   Patrick C. Clutter, IV
                                                   SBN: 24036374
                                                   patrickclutter@potterminton.com
                                                   POTTER MINTON
                                                   110 N. College, Suite 500
                                                   Tyler, Texas 75702
                                                   903.597.8311 (Telephone)
                                                   903.593.0846 (Facsimile)


                                                   Carlos Perez-Albuerne
                                                   cperez@choate.com
                                                   G. Mark Edgarton
{A07/10264/0006/W1634110.1 }
Case 2:19-cv-00090-JRG Document 123 Filed 11/06/19 Page 2 of 2 PageID #: 6288



                                         medgarton@choate.com
                                         Sophie F. Wang
                                         swang@choate.com
                                         Natalia Smychkovich
                                         nsmychkovich@choate.com
                                         Ramya Vallabhaneni
                                         rvallabhaneni@choate.com
                                         Robert Shames
                                         rshames@choate.com
                                         Kevin C. Quigley
                                         kquigley@choate.com
                                         CHOATE, HALL & STEWART LLP
                                         Two International Place
                                         Boston, MA 02110
                                         Tel.: (617) 248-5000
                                         Fax: (617) 248-4000

                                         ATTORNEYS FOR DEFENDANT
                                         AKAMAI TECHNOLOGIES, INC.




{A07/10264/0006/W1634110.1 }
